Title: From George Washington to Benjamin Harrison, 10 October 1784
From: Washington, George
To: Harrison, Benjamin

 

[10 October 1784]
   
Editorial Note
   GW’s letter to Governor Harrison marks his return to public life as the leader of a movement to form a public company for improving the navigation of the upper Potomac and linking it with the waters of the Ohio. He first became deeply involved in schemes for opening up the Potomac in the early 1770s (see particularly the source note and its references in Thomas Johnson to GW, 18 June 1770). His determination to use the Potomac to tie the burgeoning transmontane West to the states along the Atlantic seaboard was renewed in the spring of 1784 after his return to Mount Vernon in his exchange of letters with Thomas Jefferson (see Jefferson to GW, 15 Mar., and GW to Jefferson, 29 Mar. 1784, and notes). One of the main purposes of GW’s recent trip into Pennsylvania had been to confirm the feasibility of making the upper Potomac navigable and of linking it by means of short land portages with navigable streams flowing into the Ohio (see DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 4:1–71). After writing this letter to Harrison on his return from the West, GW in the next few weeks also corresponded about the Potomac with, among others, Stephen Sayre, George Plater, Jacob Read, and Normand Bruce (see Sayre to GW, 15 Oct., Plater to GW, 20 Oct., GW to Plater, 25 Oct., GW to Read, 3 Nov., and Bruce to GW, 13 Nov.). On 2 Nov., presumably on GW’s initiative, a notice was printed in the Alexandria newspaper calling for any gentlemen living “contiguous to Potomack” in both Virginia and Maryland who “wish to see an attempt made to open and extend the navigation of that River” to meet in Alexandria on 15 Nov. (the notice is quoted in note 4, GW to Read, 3 Nov.).
Before the meeting was held, at Lomax’s tavern in Alexandria, GW left for Richmond, arriving there on 14 November. The purpose of his trip to the capital was to meet Lafayette and to persuade key members of the house of delegates, then in session, to adopt a scheme for forming a Potomac River company. (For GW’s reception in Richmond, see the notes in GW’s address to the Officials of the City of Richmond and to the Virginia House of Delegates, both 15 Nov.). Governor Harrison probably had given GW’s letter of 10 Oct. to the house of delegates at the opening of its session, on 1 or 2 Nov., but there is no indication in its journals that the house took any action on the letter before GW’s arrival (see Harrison to GW,

13 Nov., n.1). While in Richmond, GW discussed the Potomac River project with the leader of the house of delegates, James Madison, and with other members. He left on 21 or 22 Nov. with Lafayette for Mount Vernon.
A letter that Henry Lee wrote to GW from Alexandria on 15 Nov., the day of the “very numerous and respectable Meeting of the Gentlemen of this State and Maryland” has not been found, and Lee’s letter of 18 Nov. enclosing the meeting’s petition to the Virginia and Maryland legislature and its draft of a bill for forming a Potomac River company did not reach GW before he left Richmond. (A report on the meeting in Alexandria which appeared in the Virginia Journal and Alexandria Advertiser on 25 Nov. is printed in note 1, Lee to GW, 18 Nov.). After Lee’s letter and the enclosed documents finally caught up with him at Mount Vernon, GW on 28 Nov. forwarded to Madison the draft bill and petition, neither of which has been found (see GW to Madison, 28 Nov., and particularly note 1 of that document).
Immediately after writing Madison on 28 Nov., GW left Mount Vernon with Lafayette for Annapolis where he conversed “with some of the leading characters in the different branches of the Legislature of Maryland, on the subject of inland navigation, and the benefits which might arise from a commercial intercourse with the Western Territory.” GW “was happy to find them so forcibly struck with the importance of these objects; and that there appeared the most favorable disposition to give encouragement to them” (GW to Madison, 3 Dec). His conversations with the leaders of the Maryland and Virginia legislatures confirmed GW in his opinion that he could not look to public funds to finance his great Potomac project, and so after his return from Annapolis on 2 Dec, he wrote Madison to urge that one or more members of the Virginia legislature be appointed to meet with a man or men chosen by the Maryland legislature for the purpose of devising a bill for creating a Potomac River company composed of private investors. The bill would be one that each of the legislatures could consider simultaneously and hence adopt before adjournment (see GW to Madison, 28 Nov., n.1, and 3 Dec.).
In the meantime, Madison had received GW’s letter of 28 Nov. with the enclosed draft of a bill, and a committee of the house of delegates had begun work on a Potomac River bill, presumably based upon the (missing) bill drawn up by the Alexandria meeting on 15 November. The house canceled a scheduled debate on the committee’s bill (also missing) after Madison received GW’s letter of 3 Dec, and on 13 Dec.

the delegates adopted GW’s suggestion that the legislature appoint commissioners to meet with Maryland commissioners and draft a Potomac River bill that could be immediately enacted by both legislatures (see GW to Madison, 28 Nov., n.1, and GW to Madison, 3 Dec, and notes).
   The acting governor of Virginia, Beverley Randolph, wrote GW on 15 Dec. sending him resolutions of the Virginia legislature supporting the establishment of a Potomac River company and naming GW one of three commissioners to meet with Maryland commissioners to draft a Potomac River company bill (see note 1 in Beverley Randolph’s letter). On 19 Dec. GW forwarded a letter to Gov. William Paca of Maryland about the proposed meeting, which Randolph had enclosed in his letter. GW also informed the other Virginia commissioners that the meeting with their Maryland counterparts in Annapolis had been set for 22 Dec. (see GW to Paca, 19 Dec, n.1, GW to Beverly Randolph, 20 Dec, and Thomas Blackburn to GW, 20 Dec). GW met, alone for most of the time, with the four Marylanders, and in six days they drafted a Potomac River bill which GW forwarded to James Madison on 28 Dec. (see GW to Madison, 28 Dec, and notes, and GW and Horatio Gates to the Virginia Legislature, 28 Dec, and its three enclosures and notes).
GW’s report of the proceedings in Annapolis and the drafted bill were given to the Virginia house of delegates on 31 Dec, and the next day William Grayson introduced in the house GW’s Potowmack Company bill. The bill received its final passage on 4 Jan. (see Madison to GW, 1 Jan. 1785, and notes). An identical bill had been introduced on 27 Dec. in the Maryland legislature where it passed on 28 Dec. (see GW to Madison, 28 Dec, n.6). On 9 Jan., Madison wrote GW to inform him of the passage of the act creating the Potowmack Company and of a similar act creating the James River Company. He also enclosed a copy of the Potowmack Company act and copies of “several kindred measures” adopted by the Virginia legislature (see Madison’s letter and notes and enclosures).
Upon the receipt on 17 Jan. of Madison’s copy of the Potowmack Company act, GW had the two men who were named in the act to serve as managers in Alexandria; they were to compare the texts of the Virginia and Maryland acts and to have one hundred copies of the act printed (see GW to John Fitzgerald and William Hartshorne, 18 Jan. 1785, and Fitzgerald and Hartshorne to GW, 21 Jan. 1785). GW by this time also had received, to his dismay, notice from Speaker Benjamin Harrison and from Gov. Patrick Henry that the Virginia legislature had voted to give him fifty shares in the Potowmack

Company and one hundred in the James River Company (see note 1 and its references, Harrison to GW, 6 Jan. 1785). Before the end of the month, fearing that Gov. William Paca of Maryland had not been properly informed of the actions taken by Virginia with regard to the Potowmack Company, GW took it upon himself to write Paca and to send him a copy of the Virginia act (see GW to Paca, 31 Jan.).
At its first meeting in Alexandria on 17 May 1785, the Potowmack Company elected GW its president, a position he held until his election to the presidency of the United States under the new constitution in 1789. (An account of the meeting of May 1785 and of the action that its shareholders took is printed in note 1, GW to Thomas Johnson and Thomas Sim Lee, 18 May 1785). GW was to devote a great deal of time and attention for the next four years to the management of the company, the actual work of which got underway in the summer of 1785 (see GW to James Rumsey, 8 Aug. 1785, and DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 4:170–81, and references).
 

Dear Sir,
Mount Vernon 10th October 1784

Upon my return from the western Country a few days ago, I had the pleasure to receive your favor of the 17th ulto—It has always been my intention to pay my respects to you before the chance of another early & hard winter should make a warm fire side too comfortable to be relinquished. and I shall feel an additional pleasure in offering this tribute of friendship & respect to you, by having the company of the Marqs de la Fayette, when he shall have revisited this place from his Eastern tour; now, every day to be expected.
I shall take the liberty now, my dear sir, to suggest a matter, which would (if I am not too short sighted a politician) mark your administration as an important œra in the Annals of this Country, if it should be recommended by you, & adopted by the Assembly.
It has been long my decided opinion, that the shortest, easiest & least expensive communication with the invaluable & extensive Country back of us, would be by one, or both of the rivers of this State which have their sources in the apalachian mountains. Nor am I singular in this opinion—Evans, in his Map and Analysis of the middle Colonies which (considering the early period at which they were given to the public) are done with amazing exactness. And Hutchins since, in his topographical

description of the Western Country, (good part of which is from actual surveys)—are decidedly of the same sentiments; as indeed are all others who have had opportunities, & have been at the pains to investigate, & consider the subject.
But that this may not stand as mere matter of opinion or assertion, unsupported by facts (such at least as the best Maps now extant, compared with the oral testimony, which my opportunities in the course of the war have enabled me to obtain); I shall give you the different routs & distances from Detroit, by which all the trade of the North Western parts of the United territory, must pass; unless the Spaniards, contrary to their present policy, should engage part of it; or the British should attempt to force nature by carrying the trade of the upper Lakes by the river Outawaies into Canada, which I scarsely think they will or could effect. Taking Detroit then (which is putting ourselves in as unfavourable a point of view as we can be well placed, because it is upon the line of the British territory) as a point by which, as I have already observed, all that part of the trade must come, it appears from the statement enclosed, that the tide waters of this State are nearer to it by 168 miles than that of the river St Lawrence; or than that of the Hudson at Albany by 176 miles.
Maryland stands upon similar ground with Virginia. Pennsylvania altho’ the Susquehanna is an unfriendly water, much impeded it is said with rocks & rapids, & nowhere communicating with those which lead to her capital; have it in contemplation to open a communication between Toby’s Creek (which empties into the Alleghany river, 95 miles above Fort Pitt) & the west branch of Susquehanna; & to cut a Canal between the waters of the latter, & the Schuylkill; the expence of which is easier to be conceived than estimated or described by me. A people however, who are possessed of the spirit of Commerce—who see, & who will pursue their advantages, may atchieve almost anything. In the meantime, under the uncertainty of these undertakings, they are smoothing the roads & paving the ways for the trade of that Western World. That New York will do the same so soon as the British Garrisons are removed; which are at present insurmountable obstacles in their way, no person who knows the temper, genius & policy of those people as well as I do, can harbour the smallest doubt.

Thus much with respect to rival States—let me now take a short view of our own; & being aware of the objections which are in the way; I will enumerate, in order to contrast them with the advantages.
The first & principal one is, the unfortunate Jealousy, which ever has & it is to be feared ever will prevail, lest one part of the State should obtain an advantage over the other part (as if the benefits of trade were not diffusive & beneficial to all)—then follow a train of difficulties viz:—that our people are already heavily taxed—that we have no money; that the advantages of this trade are remote; that the most direct rout for it is thro’ other States, over whom we have no controul; that the routs over which we have controul, are as distant as either of those which lead to Philadelphia, Albany or Montreal; that a sufficient spirit of commerce does not pervade the Citizens of this Commonwealth; that we are in fact doing for others, what they ought to do for themselves.
Without going into the investigation of a question, which has employed the pens of able politicians, namely, whether trade with Foreigners is an advantage or disadvantage to a country. This State as a part of the confederated States (all of whom have the spirit of it very strongly working within them) must adopt it, or submit to the evils arising therefrom without receiving its benefits—common policy therefore points clearly & strongly, to the propriety of our enjoying all the advantages which nature & our local situation afford us; and evinces clearly that unless this spirit could be totally eradicated in other States, as well as in this, and every man made to become either a cultivator of the Land, or a manufacturer of such articles as are prompted by necessity, such stimulas should be employed as will force this spirit; by shewing to our Countrymen the superior advantages we possess beyond others; & the importance of being upon a footing with our Neighbours.
If this is fair reasoning, it ought to follow as a consequence, that we should do our part towards opening the communication with the fur & peltry trade of the Lakes; & for the produce of the Country which lies within; & which will, so soon as matters are settled with the Indians, & the terms on which Congress mean to dispose of the Land, & found to be favourable, are announced —settle faster than any other ever did, or any

one would imagine. This then when considered in an interested point of view, is alone sufficient to excite our endeavours; but in my opinion, there is a political consideration for so doing, which is of still greater importance.
I need not remark to you Sir, that the flanks & rear of the United States are possessed by other powers—& formidable ones, too; nor, how necessary it is to apply the cement of interest, to bind all parts of the Union together by indissoluble bonds—especially that part of it, which lies immediately west of us, with the middle States. For, what ties, let me ask, shou’d we have upon those people? How entirely unconnected with them shall we be, and what troubles may we not apprehend, if the Spaniards on their right, & Gt Britain on their left, instead of throwing stumbling blocks in their way as they now do, should hold out lures for their trade and alliance. What, when they get strength, which will be sooner than most people conceive (from the emigration of foreigners who will have no particular predilection towards us, as well as from the removal of our own Citizens) will be the consequence of their having formed close connexions with both, or either of those powers in a commercial way? It needs not, in my opinion, the gift of prophecy to foretell.
The Western settlers, (I speak now from my own observation) stand as it were upon a pivot—the touch of a feather, would turn them any way—They have look’d down the Mississippi, until the Spaniards (very impoliticly I think, for themselves) threw difficulties in their way; & they looked that way for no other reason, than because they could glide gently down the stream; without considering perhaps, the fatigues of the voyage back again, & the time necessary to perform it in: & because they have no other means of coming to us but by a long Land transportation & unimproved roads. These causes have hitherto checked the industry of the present settlers; for except the demand for provisions, occasioned by the increase of population, & a little flour which the necessities of Spaniards compel them to buy, they have no excitements to labour. But smooth the road once, & make easy the way for them, & then see what an influx of articles will be poured in upon us—how amazingly our exports will be encreased by them, & how amply we shall be

compensated for any trouble & expence we may encounter to effect it.
A combination of circumstances makes the present conjuncture more favourable for Virginia, than for any other State in the Union, to fix these matters. The jealous & untoward disposition of the Spaniards on one hand, & the private views of some individuals, coinciding with the general policy of the Court of Great Britain, on the other, to retain as long as possible the Posts of Detroit, Niagara, Oswego &c. (which, tho’ they are done under the letter of the Treaty, is certainly an infraction of the spirit of it, & injurious to the union) may be improved to the greatest advantage by this State; if she would open her avenues to the trade of that Country, & embrace the present moment to establish it—It only wants a beginning—the Western Inhabitants wou’d do their part towards its execution. weak as they are, they would meet us at least half way, rather than be driven into the arms of, or be made dependant upon foreigners; which would, eventually, either bring on a separation of them from us, or a War between the United States & one or the other of those powers—most probably with the Spaniards. The preliminary steps to the attainment of this great object, would be attended with very little expence; & might, at the same time that it served to attract the attention of the Western Country, & to convince the wavering Inhabitants thereof of our disposition to connect ourselves with them & to facilitate their commerce with us, would be a mean of removing those jealousies which otherwise might take place among ourselves.
These, in my opinion, are; to appoint Commissioners, who from their situation, integrity & abilities, can be under no suspicion of prejudice or predilection to one part more than to another. Let these Commissioners make an actual survey of James River & Potomack from tide water to their respective sources—Note with great accuracy the kind of navigation, & the obstructions in it; the difficulty & expence attending the removal of these obstructions; the distances from place to place thro’ the whole extent; and the nearest & best Portages between these waters & the Streams capable of improvment which run into the Ohio; traverse these in like manner to their junction with the Ohio, & with equal accuracy—The navigation of this river

(i.e. the ohio) being well known, they will have less to do in the examination of it; but nevertheless, let the courses & distances of it be taken to the mouth of the Muskingum, & up that river (notwithstanding it is in the ceded lands) to the carrying place with Cayahoga—down Cayahoga to Lake Erie, & thence to Detroit. Let them do the same with big Bever creek, although part of it is in the State of Pennsylvania; and with the Scioto also—In a word, let the Waters East & West of the Ohio, which invite our notice by their proximity, & the ease with which Land transportation may be had between them & the Lakes on one side, & the rivers Potomac & James on the other, be explored—accurately delineated, & a correct & connected Map of the whole be presented to the public. These things being done, I shall be mistaken if prejudice does not yield to facts; jealousy to candour—& finally, that reason & nature thus aided, will dictate what is right & proper to be done.
In the mean while, if it should be thought that the lapse of time which is necessary to effect this work, may be attended with injurious consequences, could not there be a sum of money granted towards opening the best, or if it should be deemed more eligible, two of the nearest communications, one to the Northward & another to the Southward, with the settlements to the westward? And an act be passed (if there should not appear a manifest disposition in the Assembly to make it a public undertaking) to incorporate, & encourage private Adventurers if any should associate & sollicit the same, for the purpose of extending the navigation of Potomac or James river? and, in the former case, to request the concurrence of Maryland in the measure—It will appear from my statement of the different routs (and as far as my means of information have extended, I have done it with the utmost candour) that all the produce of the settlements about Fort Pitt, can be brought to Alexandria by the Yohoghaney in 304 Miles; whereof only 31 is land transportation. And by the Monongahela and Cheat river in 360 miles; 20 only of which are land carriage. Whereas the common road from Fort Pitt to Philadelphia is 320 Miles, all Land transportation; or 476 miles, if the Ohio, Toby’s Creek, Susquehanna & Schuylkill are made use of for this purpose: how much of this by land, I know not; but from the nature of

the Country it must be very considerable. How much the interests & feelings of people thus circumstanced would be engaged to promote it, requires no illustration.
For my own part, I think it highly probable, that upon the strictest scrutiny (if the Falls of the Great Kanhawa can be made navigable, or a short portage had there)—it will be found of equal importance & convenience to improve the navigation of both the James & Potomac. The latter I am fully persuaded affords the nearest communication with the Lakes; but James river may be more convenient for all the settlers below the mouth of the Gt Kanhawa, & for some distance perhaps above, & west of it: for I have no expectation that any part of the trade above the falls of the Ohio will go down that river & the Mississippi, much less that the returns will ever come up them; unless our want of foresight & good management is the occasion of it. Or upon trial, if it should be found that these rivers, from the before-mentioned Falls, will admit the descent of Sea vessels; in which case, & the navigation of the former’s becoming free, it is probable that both vessels & cargoes will be carried to foreign markets & sold; but the returns for them will never in the natural course of things, ascend the long & rapid current of that river; which with the Ohio to the Falls, in their meanderings, is little if any short of 2000 miles. Upon the whole, the object, in my estimation is of vast commercial and political importance: in these lights I think posterity will consider it, & regret (if our conduct should give them cause) that the present favourable moment to secure so great a blessing for them, was neglected.
One thing more remains, which I had like to have forgot, and that is the supposed difficulty of obtaining a passage thro’ the State of Pennsylvania. How an application to its Legislature would be relished, in the first instance, I will not undertake to decide; but of one thing I am almost certain, such an application would place that body in a very delicate situation. There is in the State of Pennsylvania at least 100,000 souls west of the Laurel hill, who are groaning under the inconveniencies of a long land transportation; they are wishing, indeed they are looking for the improvement & extension of inland navigation; & if this cannot be made easy for them, to Philada (at any rate it must be lengthy), they will seek a Mart elsewhere—the consequence

of which would be, that the State, tho’ contrary to the policy & interests of its Sea-ports, must submit to the loss of so much of its trade, or hazard not only the trade but the loss of the Settlement also: for an opposition on the part of Government to the extension of water transportation, so consonant with the essential interests of a large body of people, or any extraordinary impositions upon the exports or imports to, or from another State, would ultimately bring on a separation between its Eastern & Western Settlements—towards which, there is not wanting a disposition at this moment in that part of it, which is beyond the mountains.
I consider Rumsey’s discovery for working Boats against stream, by mechanical powers (principally) as not only a very fortunate invention for these States in general, but as one of those circumstances which have combined to render the present epocha favourable above all others for fixing, if we are disposed to avail ourselves of them, a large portion of the trade of the Western Country in the bosom of this State irrevocably.
Lengthy as this letter is, I intended to have written a fuller & more digested one, upon this important subject, but have met with so many interruptions since my return home, as almost to have precluded my writing at all—what I now give is crude; but if you are in sentiment with me, I have said enough; if there is not an accordance of opinion I have said too much, & all I pray in the latter case is, that you will do me the justice to believe my motives are pure, however erroneous my judgment may be on this matter, & that I am with the most perfect esteem & friendship Dr Sir Yrs &c. &c. &c.

G: Washington

